DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Firey by phone on 12 November 2021 and subsequently voicemail on 15 November 2021.  The examiner’s amendments include cancelling previously withdrawn claims 9 – 12.

The application has been amended as follows: 
9.	(Cancelled)  
10.	(Cancelled)  
11.	(Cancelled)  
12.	(Cancelled)  


Allowable Subject Matter
Claims 1, 4, 6 and 13 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1 and 6, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 6 with the allowable feature being: a circuit board comprising: a base board having a circuit and a terminal, the circuit corresponding to a circuit of the circuit board, the terminal configured to electrically connect the circuit board to other devices, the circuit and terminal being separate non-overlapping areas; and a low-melting-metal layer directly on an upper surface of the circuit pattern, wherein the low-melting-metal layer is made of a metal melted in a temperature range of 100 °C and 250 °C, and having a globular shape; wherein the third low-melting-metal layer has a continuously inclined surface with a lower end at the second low-melting-metal layer, immediately adjacent the terminal, and a higher end at the first low-melting-metal layer, the higher end being co-planar with a connecting plane of the first low-melting-metal layer, the connecting plane of the first low-melting-metal layer being lower than a highest plane of the second low-melting-metal layer, the first low-melting-metal layer having a greater overall length on the circuit pattern than an overall length of the second low-melting-metal layer and an overall length of the third low-melting-metal layer on the circuit pattern.
One close prior art Barwicz (US 9,466,590B1) teaches of a terminal configured to electrically connect the circuit board to other devices; a circuit pattern on an upper surface of the base board including the circuit and the terminal; and a low-melting-metal however Barwicz does not teach a circuit board comprising: a base board having a circuit and a terminal, the circuit corresponding to a circuit of the circuit board, the circuit and terminal being separate non-overlapping areas, the first low-melting-metal layer having a greater overall length on the circuit pattern than an overall length of the second low-melting-metal layer and an overall length of the third low-melting-metal layer on the circuit pattern and the second low-melting-metal layer having a globular shape.
Another close prior art Amano (US 5,453,582) teaches of a circuit board comprising: a base board having a circuit and a terminal, the circuit corresponding to a circuit of the circuit board, the terminal configured to electrically connect the circuit board to other devices; a circuit pattern on an upper surface of the base board including the circuit and the terminal; and a metal layer directly on an upper surface of the circuit pattern, the metal layer including a first metal layer above the circuit; a second metal layer above the terminal, the terminal being only a portion configured to electrically connect the circuit pattern and an external device; and a third metal layer above the circuit, and between first metal layer and second metal layer, wherein the third metal layer has a continuously inclined surface with a lower end at the second low-melting-metal layer, immediately adjacent the terminal, and a higher end at the first low-melting-metal layer, the higher end being co-planar with a connecting plane of the first low-melting-metal layer; however Amano does not teach the circuit and terminal being separate non-overlapping areas, and a low-melting-metal layer directly on an upper surface of the circuit pattern, wherein the low-melting-metal layer is made of a metal melted in a temperature range of 100 °C and 250 °C, the low-melting-metal layer including a first low-melting-metal layer above the circuit; a second low-melting-metal layer above the terminal, the terminal being only a portion configured to electrically connect the circuit pattern and an external device and having a globular shape; and a third low-melting-metal layer above the circuit, and between first low- melting-metal layer and second low-melting-metal layer, the connecting plane of the first low-melting-metal layer being lower than a highest plane of the second low-melting-metal layer, the first low-melting-metal layer having a greater overall length on the circuit pattern than an overall length of the second low-melting-metal layer and an overall length of the third low-melting-metal layer on the circuit pattern.
Therefore claims 1, 4, 6 and 13 – 15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSHN K VARGHESE/Examiner, Art Unit 2896